                       Case 1:20-cv-00573-EGS Document 3 Filed 02/27/20 Page 1 of 4

AO 440 (Rev. 06/12; DC 3/15) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the

                                                     __________ District
                                                           District      of __________
                                                                    of Columbia

                                                                        )
        CENTER FOR BIOLOGICAL DIVERSITY                                 )
                                                                        )
                                                                        )
                            Plaintiff(s)                                )
                                                                        )
                                v.                                             Civil Action No. 20-cv-00573-EGS
                                                                        )
   DAVID BERNHARDT, Secretary of the U.S.                               )
Department of the Interior; and AURELIA SKIPWITH,                       )
   Director of the U.S. Fish and Wildlife Service                       )
                                                                        )
                           Defendant(s)                                 )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) David Bernhardt, Secretary
                                           U.S. Department of the Interior
                                           1849 C Street, N.W.
                                           Washington, DC 20240




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Ryan Adair Shannon
                                           Center for Biological Diversity
                                           P.O. Box 11374
                                           Portland, OR 97211-0374



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 ANGELA D. CAESAR, CLERK OF COURT


Date:             02/27/2020                                                                    /s/ Anson Hopkins
                                                                                           Signature of Clerk or Deputy Clerk
                       Case 1:20-cv-00573-EGS Document 3 Filed 02/27/20 Page 2 of 4

AO 440 (Rev. 06/12; DC 3/15) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the

                                                     __________ District
                                                           District      of __________
                                                                    of Columbia

                                                                        )
        CENTER FOR BIOLOGICAL DIVERSITY                                 )
                                                                        )
                                                                        )
                            Plaintiff(s)                                )
                                                                        )
                                v.                                             Civil Action No. 20-cv-00573-EGS
                                                                        )
   DAVID BERNHARDT, Secretary of the U.S.                               )
Department of the Interior; and AURELIA SKIPWITH,                       )
   Director of the U.S. Fish and Wildlife Service                       )
                                                                        )
                           Defendant(s)                                 )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Aurelia Skipwith, Director
                                           U.S. Fish and Wildlife Service
                                           1849 C Street NW, Room 3331
                                           Washington, DC 20240-0001




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Ryan Adair Shannon
                                           Center for Biological Diversity
                                           P.O. Box 11374
                                           Portland, OR 97211-0374



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 ANGELA D. CAESAR, CLERK OF COURT


Date:             02/27/2020                                                                    /s/ Anson Hopkins
                                                                                           Signature of Clerk or Deputy Clerk
                       Case 1:20-cv-00573-EGS Document 3 Filed 02/27/20 Page 3 of 4

AO 440 (Rev. 06/12; DC 3/15) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the

                                                     __________ District
                                                           District      of __________
                                                                    of Columbia

                                                                        )
        CENTER FOR BIOLOGICAL DIVERSITY                                 )
                                                                        )
                                                                        )
                            Plaintiff(s)                                )
                                                                        )
                                v.                                             Civil Action No. 20-cv-00573-EGS
                                                                        )
   DAVID BERNHARDT, Secretary of the U.S.                               )
Department of the Interior; and AURELIA SKIPWITH,                       )
   Director of the U.S. Fish and Wildlife Service                       )
                                                                        )
                           Defendant(s)                                 )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) William Barr, Attorney General
                                           U.S. Department of Justice
                                           950 Pennsylvania Avenue, NW
                                           Washington, DC 20530-0001




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Ryan Adair Shannon
                                           Center for Biological Diversity
                                           P.O. Box 11374
                                           Portland, OR 97211-0374



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 ANGELA D. CAESAR, CLERK OF COURT


Date:             02/27/2020                                                                    /s/ Anson Hopkins
                                                                                           Signature of Clerk or Deputy Clerk
                       Case 1:20-cv-00573-EGS Document 3 Filed 02/27/20 Page 4 of 4

AO 440 (Rev. 06/12; DC 3/15) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the

                                                     __________ District
                                                           District      of __________
                                                                    of Columbia

                                                                        )
        CENTER FOR BIOLOGICAL DIVERSITY                                 )
                                                                        )
                                                                        )
                            Plaintiff(s)                                )
                                                                        )
                                v.                                             Civil Action No. 20-cv-00573-EGS
                                                                        )
   DAVID BERNHARDT, Secretary of the U.S.                               )
Department of the Interior; and AURELIA SKIPWITH,                       )
   Director of the U.S. Fish and Wildlife Service                       )
                                                                        )
                           Defendant(s)                                 )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Timothy J. Shea, U.S. Attorney
                                           c/o Civil Process Clerk
                                           U.S. Attorney's Office
                                           555 4th Street, NW
                                           Washington, DC 20001-2733



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Ryan Adair Shannon
                                           Center for Biological Diversity
                                           P.O. Box 11374
                                           Portland, OR 97211-0374



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 ANGELA D. CAESAR, CLERK OF COURT


Date:             02/27/2020                                                                    /s/ Anson Hopkins
                                                                                           Signature of Clerk or Deputy Clerk
